 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          GARY C J DAVID,                                  CASE NO. C19-898 MJP

11                                 Plaintiff,                MINUTE ORDER

12                  v.

13          DAVID W SMITH, et al.,

14                                 Defendants.

15

16          The following minute order is made by the direction of the court, the Honorable Marsha

17   J. Pechman, United States District Judge:

18          The Court directs the filing of this minute order to correct what appears to be a

19   misapprehension of Plaintiff concerning the “noting date” of any motion filed with the Court.

20   The noting date of a motion is simply the date by which the briefing from all sides should be

21   filed and the motion should be ready to be ruled upon. Unless requested by one or more parties,

22   oral argument is never automatically granted for any motion, and never on the noting date.

23

24


     MINUTE ORDER - 1
 1           If one or more of the parties wishes to argue the motion before the Judge in open court,

 2   that party must request the setting of an oral argument date (simply typing “ORAL ARGUMENT

 3   REQUESTED” beneath the caption of the pleading is sufficient) 1. If oral argument is granted

 4   (and the Court is not required to grant every oral argument request), the hearing date will be

 5   worked out in consultation with all parties to find a mutually agreeable date.

 6           The clerk is ordered to provide copies of this order to Plaintiff and to all counsel.

 7           Filed June 27, 2019.

 8
                                                            William M. McCool
 9                                                          Clerk of Court

10                                                           s/Paula McNabb
                                                             Deputy Clerk
11

12

13

14

15

16

17

18

19

20

21

22
     1
      The Court recognizes that the captioning on Defendants’ pending motion to dismiss (where Defendants noted the
23   motion for July 12 in the upper right hand corner of their pleading and included the phrase “With Oral Argument”
     directly beneath it) is somewhat confusing. The Court interprets that notation as a request for oral argument on a
     motion which is noted for July 12; if oral argument is granted, it will be at some later date.
24


     MINUTE ORDER - 2
